DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on January 6, 2021 is acknowledged. Claims 12-14, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-11,15-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2011/0039205 (hereinafter referred to as Suzuki).
Suzuki, in the abstract, in [0010]-[0013], discloses a sulfonium salt comprising claimed sulfonium cation, see below, 
    PNG
    media_image1.png
    517
    299
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    85
    332
    media_image2.png
    Greyscale

and is the same claimed gallate anion recited in claims 10-11 (claims 1-2, 10-11).  Suzuki, in [0010], teaches that the two R groups attached to the S+ ion can be aryl groups, and the other R group is disclosed as illustrated in chemical formula (2) in [0010], and is the same as applicant’s formula (5) wherein the “X” can be “S” and R7 can be hydrogen and R6 can be an arylthiocarbonyl group and is the same as that recited as Chem (2) in Suzuki (claim 15).  Suzuki, in [0010], discloses the claimed R1 group as chemical formula (2) and is the same as instant claim’s formula 4 wherein A=S and the claimed R5 as defined in claim 16 can be an 

    PNG
    media_image3.png
    196
    336
    media_image3.png
    Greyscale

Suzuki, in [0010], in [0042]-[0043], discloses that the R2 and R3 of the sulfonium group
    PNG
    media_image4.png
    65
    105
    media_image4.png
    Greyscale
 can each be an alkyl, benzyl, nitrophenyl, naphthylbenzyl, and Suzuki, in [0010], discloses that the R1  group can be benzyl with a substituent (wherein m and k can be 0), and the substituent R6  (the claimed R24), can be a hydroxy group, and in [0026], discloses that R6  can be an acetoxy group and is the same as that claimed in claims 6-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2011/0039205 (hereinafter referred to as Suzuki) in view of U. S. Patent Application Publication No. 2011/0300482 (hereinafter referred to as Suzuki ‘482).
Suzuki, is discussed in paragraph no. 4, above.
The difference between the claim and Suzuki is that Suzuki does not disclose the claimed mixed sulfonium structure recited in claim 3.


    PNG
    media_image5.png
    183
    388
    media_image5.png
    Greyscale

and in paragraph nos. [0127]-[0128], discloses that the at least R7, R8, R4 , and R5, can be hydroxyl alkoxy group and is the same as that recited in claim 3.
	Therefore, it would be obvious to a skilled artisan to modify Suzuki by employing the mixed sulfonium structure taught by Suzuki ‘482 because Suzuki ‘482, in [0126], discloses that using mixed sulfonium salt makes it possible to improve sensitivity and the patterned shape of the resist composition. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer 
Claims 1-11, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of allowed U.S. Patent Application No. 16/303,273 (US PGPub No. 20190300476). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of allowed U.S. Patent Application No. 16/303,273 fully encompasses claims 1-11 and 15-16 of the instant application.
Response to Arguments
Applicant's arguments filed June 23, 2021, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) and 103 and double patenting rejections made in the previous office action are maintained.  With respect to applicant’s 1 can be zero for n = 0,  or R1 can be one for n=1 , and instant claim 1 recites that R1 can be formulas 2 or 3 or 4 or 5 or 6 or 7 or 8, i.e., Suzuki teaches that the R2 and R3  and R1 are directly bonded to the S+ion, wherein the R2 and R3, can be an aryl group and teaches that the R1 bonded to the S+ can be  the same as that illustrated in formula (4), disclosed by Suzuki as illustrated below,

    PNG
    media_image6.png
    121
    228
    media_image6.png
    Greyscale

wherein A can be “S” and is the same as that disclosed in formula (4) wherein the R5 of the recited formula (4) is defined an arylthiocarbonyl in the instant claim 1, and is the same as that illustrated above.  With respect to applicant’s argument that Suzuki does not disclose the formulae illustrated in paragraph 1 group attached to the S+ ion and is the same as Suzuki’s chem. formula 15, see below, wherein one of the R2 pendant group is an [AltContent: arrow]arylthio group,
[AltContent: arrow][AltContent: arrow]  
    PNG
    media_image7.png
    236
    351
    media_image7.png
    Greyscale

and the other R2 pendant group is the aryl group, and the R1 group for n=1 is the same as instant claim 1’s formula (6), 1 group in the sulfonium structure recited. Newly filed claims 15 and 16 has been addressed in paragraph no. 4, above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737             
September 16, 2021.